70 N.Y.2d 817 (1987)
The People of the State of New York, Respondent,
v.
Preston Coleman, Appellant.
Court of Appeals of the State of New York.
Argued October 9, 1987.
Decided November 12, 1987.
Steven J. Cohen and Philip L. Weinstein for appellant.
Mario Merola, District Attorney (Stacey K. Edelbaum and Billie Manning of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*818MEMORANDUM.
The order of the Appellate Division should be affirmed.
*819Appellant was convicted after a jury trial of manslaughter in the first degree (Penal Law § 125.20 [1]) and criminal possession of a weapon in the second degree (Penal Law § 265.03). The only issue raised on this appeal is whether the trial court's charge on the issue of causation deprived defendant of a fair trial. Defendant contends that two isolated remarks made by the trial court, during its instructions, one of them unpreserved, removed from the jury the factual question of whether the shooting caused the death of Raul Melendes. Taken out of context, it is possible to find error in the court's comments. When its instructions are viewed in their entirety, however, the charge was unquestionably a correct statement of the law and reserved the question of causation to the jury and upon our review of the record, there is no basis for concluding that the jury could not follow the court's instructions (see, People v Adams, 69 N.Y.2d 805, 806; People v Goodfriend, 64 N.Y.2d 695, 697; People v Canty, 60 N.Y.2d 831, 832).
Order affirmed in a memorandum.